No {Or

Case 1:19-cv-03454 Document 2 Filed AGH Page 1 of. 36,

sol 701 D.C. Superior Court

10/09/2019 04:46am

2 Clerk of the Court
ix Fall

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

INFORMATION SHEET
Khiry Malik Case Number: 2019 CA 006650 B
vs Date:
Gov't of the District of Columbia [] One of the defendants is being sued
in their official capacity.
Name: (Please Print) Relationship to Lawsuit
iam Charles Cole Claiborne III [C] Attomey for Plaintiff
- 1 Self (Pro Se)
Telephone No.: Six digit Unified Bar No.: ;
202/824-0700 446579 C1 Other:
TYPE oF case: Non-Jury 6 Person Jury Op Person Jury
Demand: $ Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Tiffany Lee Judge: Puig-Lugo Calendar #:

Case No.: Judge: Calendar#:

 

NATURE OF SUIT: (Check One Box Only)

 

A. CONTRACTS COLLECTION CASES
(J 01 Breach of Contract (J i4 Under $25,000 Pitt, Grants Consent [2] 16 Under $25,000 Consent Denied
[5] 02 Breach of Warranty (-] 17 OVER $25,000 Pit®, Grants Consent] 18 OVER $25,000 Consent Denied
(CJ 06 Negotiable Instrument ( 27 Insurance/Subrogation [J 26 Insurance/Subrogation
(CJ 97 Personal Property Over $25,000 Pitf. Grants Consent Over $25,000 Consent Denied
[_J 13 Employment Discrimination [7] 07 Insurance/Subrogation [134 Insurance/Subrogation
([1 15 Special Education Fees Under $25,000 Pitf, Grants Consent Under $25,000 Consent Denied

2% Motion to Confirm Arbitration
Award (Collection Cases Only)

 

B. PROPERTY TORTS

(J 01 Automobile C1 03 Destruction of Private Property [2 05 Trespass
(5) 02 Conversion [J 04 Property Damage
([] 07 Shoplifting, D.C. Code § 27-102 (a)

 

C. PERSONAL TORTS

[7] 01 Abuse of Process [[] 10 Invasion of Privacy (117 Personal Injury- (Not Automobile,

([] 02 Alienation of Affection [J 11 Libel and Slander Not Malpractice)
03 Assault and Battery CJ 12 Malicious Interference C1 igWrongfual Death (Not Malpractice)
04 Automobile- Personal Injury [7] 13 Malicious Prosecution (J 19 Wrongful Eviction

[J 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal (J 20 Friendly Suit

[_] 06 False Accusation [15 Malpractice Medical (inctuding Wrongful Pet) L_]21 Asbestos

[%] 07 False Arrest ([] 16 Negligence- (Not Automobile, (4) 22 Toxic/Mass Torts

(CJ O8 Fraud Not Malpractice) (2) 23 Tobacco

 

 

[1] 24 Lead Paint
SEE REVERSE SIDE AND CHECK HERE TF USED

 

CV-496/June 2015
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 2 of 26

Information Sheet, Continued

 

 

C, OTHERS
[J 01 Accounting (5) 17 Merit Personnel Act (OBA)
(2 02 Att. Before Judyment (D.C. Cade Title 1, Chapter 6)
(2 05 Ejectment [2] 18 Product Liability
[7] 09 Special Writ/Warrants
(DC Code § 11-941} [7] 24 Application to Confirm, Modify,
[7] 10 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
(27 11 Writ of Replevin C3 29 Merit Personnel Act (OHR)
(3 12 Enforce Mechanics Lien (J 31 Housing Code Regulations
(3) 16 Declaratory Judgment (7) 32 Qui Tam
[5] 33 Whistleblower
Il.
[J 03 Change of Name (71 15 Libel of Information (J) 2! Petition for Subpoena

[-] 06 Foreign Judgment/Domestic [] 19 Enter Administrative Order as
[1 08 Foreign Judgment/Intemational Judgment [ D.C. Code §

(2) 13 Correction of Birth Certificate 2-1802.03 (li) or 32-151 9 (a)]
[[) !4 Correction of Marriage [-) 20 Master Meter (D.C. Code §
Certificate 42-3301, et seq.)

[71 26 Petition for Civil Asset Forfeiture (Vehicle)
[7] 27 Petition for Civil Asset Forfeiture (Currency)
(7) 28 Petition for Civil Asset Forfeiture (Other)

[Rule 28-I (b}]
(7) 22 Release Mechanics Lien
(5) 23 Rule 27a 1)
(Perpetuate Testimony)
C2] 24 Petition for Structured Settlement
(F) 25 Petition for Liquidation

 

 

D. REAL PROPERTY

[_] 09 Real Property-Real Estate [J] 08 Quiet Title

(C1 12 Specific Performance (125 Liens: Tax / Water Consent Granted
[2] 04 Condemnation (Kminent Domain) []30 Liens: Tax / Water Consent Denied
[_] 10 Mortgage Foreclosure/Judicial Sale [2] 31 Tax Lien Bid Off Certificate Consent Granted

[71 1) Petition for Civil Asset Forfeiture (RP)

 

fwi William Claiborne

Attorncy’s Signature

CV-496/ June 2015

10/8/2018

Date

 
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 3 of 26

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

 

 

Plaintiff

VS.

 

Gov't District of Columbia, serve Mayor
Defendant

 

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

William Claiborne
Name of Plaintiff's Attorney

717 D Street, NW, Suite 300

 

 

 

 

 

 

Address

Washington, DC 20004

202/824-0700 Date 10/10/2019

Telephone

PFS Bis, WHIT BAF (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé cé mot bai dich, hay goi (202) 879-4828

ee HS Appi, (202)879-4826 mE SRA «= pAorcS he acTeTT (202) 879-4828 pear

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espajiol
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 4 of 26

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www.dccourts.gov

 

 

Demandante
contra

Numero de Caso:

 

 

Demandado

CITATORIO
Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintitin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica o del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacién, Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en esteCitatorio.

A usted también se le require presentar la Contestacién original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes 0 entre las 9:00 a.m. y las 12:00 del mediodia
los sibados. Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted le entregue al
demandante una copia de la Contestacién o en el plazo de siete (7) dias de haberle hecho la entrega al demandante, Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.

 

 

 

 

 

 

SECRETARIO DEL TRIBUNAL
Nombre del abogado del Demandante
Por:
Direccion Subsecretario
Fecha
Teléfono
DE, WT Bi (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé c6 mot bai dich, hay goi (202) 879-4828

ARMED Hla tH 202) 879-4828 Seater Me PATICT FCM ATTITT (202) 879-4828 Lear

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANT ES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO_DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) 0 el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

Vea al dorso el original en inglés
See reverse side for English original

CV-3110 [Rev. June 2017] Super, Ct. Civ. R. 4
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 5 of 26

SUPERIOR COURT
OF THE DISTRICT OF COLUMBIA

KHIRY MALIK

Apt. 104

1215 Alabama Avenue, S.E.
Washington, DC 20019

Plamulf,
v.

GOVERNMENT OF THE DISTRICT OF
COLUMBIA,

Mayor Muriel Bowser

Designee Darlene Fields

Civil Litigation Division, Ste 6000 South

441 4th Street, NW

Washington, DC 20001

202-724-6507

and

Attommey General Karl Racine

Designee Darlene Fields

Civil Litigation Division, Ste 6000 South
441 4th Street, NW

Washington, DC 20001

202-724-6507

Defendant.

 

Civil Action No.: 2919 CA 006650 B

 

COMPLAINT FOR INDIVIDUAL MONEY DAMAGES AND JURY DEMAND
Introduction

1. This is an action brought by Khiry Malik because the Government of the District of

Columbia (the “District of Columbia” or the “District”) through its Department of Correction

(“DOC”) held him in DOC custody past his “Release Date,” the date on which he was entitled to

release [rom custody because the DOC’s basis to restrain him had expired.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 6 of 26

2. Mr. Malik brings both common law (false imprisonment) and § 1983 claims against the
District.
3. Mr. Malik’s over-detcntion constituted a predicate constitutional violation under the Fifth

Amendment and a violation of the common law. Moreover, the District’s policies and practices
and their implementation were the moving force of the predicate constitutional violation,
4, The District is liable in respondeat supcriorfor the common law violations of its
employees in holding Mr. Malik past his Release Date.
op Mr. Malik timely submitted a timely “12-309 notice” to the District pursuant to D.C. Code
§ 12-309.

Jurisdiction and Venue
6. This Court has jurisdiction over Mr. Malik’ § 1983 claims pursuant to 28 U.S.C. § 1331
and 28 U.S.C. § 1343(a)(3) and this Court has jurisdiction over Mr. Malik’s District of Columbia
law claims pursuant to 28 U.S.C. § 1367.
7. Venue is appropriate in this District. Each of the claims for relief arose in this judicial
district.

Parties

8. Plaintiff Khiry Malik - held past his Release Date at the DC Jail and illegally strip searched.
9. ‘The Government of the District of Columbia (hereinafter the “District of Columbia” or the

“District”) is a municipal corporation capable of being sued under D.C. Code § 1-102.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 7 of 26

Factual Allegations

Mr. Malik’s over-detention
10. In 2018 Mr. Malik was held in District of Columbia Department of Corrections’ (“DOC”)
custody on 2017 CMD 016652 and possibly other cases, e.g. 2017 CMD 018360 and 2017 CMD
018426.
bh: Mr. Malik should have been released on about December 12, 2018.
12. Instead, he was over-letained at the DC Jail or another DOC facility until about December
28, 2018.
13. Mr. Malik believes the over-detcntion was due to a sentence calculation error because the
day he was sentenced in the last of his cases his credit time exceeded his sentence so he should
have been released that day.
14, But, instead of being released at the courthouse or being diverted to “MHU” (MHU is a
holding facility by the grounds of the DC Jail set up pursuant to the “Bynum Settlement” to hold
court returns entitled to release while they are being “out-processed” from the DC Jail or CTF so
they do not have to be strip-searched alter they are entitled to release), DOC transport staff
returned Mr, Malik to either the DC Jail or CTF.
15. Before being put in his cell he was subjected to a humiliating visual strip search in which he
had to take off all his clothes and undergo visual inspection by one or more corrections officers in
front of other inmates.
16. Itis the policy and practice of the DOC to strip-search all inmates entering or leaving the

DC Jail or CTF.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 8 of 26

17. Mr. Malik’s attorney, a member of the Georgetown Law School’s “D.C. Law Students In
Court program” informed both the Records Office and the Warden of the DC Jail on about
12/12/2018 that he was being over-detained.

18. Undersigned counsel informed both the DOC General Counsel and an Assistant Altomey
General of the District of Columbia by email on 12/20/2018 that Mr. Malik had been entitled to

release on 12/12/2018
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 9 of 26

 

DOC facilities and Inmates in the DOC facilities

19. The DOC houses a variety of inmates inchiding inmates pending trial in one of the District
of Columbia courthouses (U.S. District Court or District of Columbia Superior Court), inmates
serving misdemeanor sentences imposed by Superior Court judicial officers, and inmates
committed by agencies such as the U.S. Marshal Service, e.g., in-transit commitments,

20. The DOC holds prisoners in the Central Detention Facility (“CDF” or the “DC Jail”), the
Correctional Treatment Facility ("CTF), and at various halfway houses located in the District of
Columbia (“DOC facility” or “DOC facilities”).

21, Most prisoucrs held in the custody of the Department of Corrections are either pre-trial
detainees, misdemeanants serving sentences, or parole and probation violators, or a combination
of these.

22, Most prisoners held in the DOC are either pending trial in the Superior Court or serving
misdemeanor sentences imposed by Superior Court judicial officers.

28, Some prisoners are either pending trial in the U.S. District Court or are awaiting transfer to
a federal prison to begin serving their sentences. Persons serving felony sentences generally served
their sentences at a federal prison.

24, The USMS also commits prisoners to the DOC for short periods of time = typically
overnight - on “in-transit” holds while transporting prisoners.

The DOC’s Inmate Management System
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 10 of 26

25, The Records Office located at the DC Jail ("Records Office’) is responsible for
admiistering and maintaining the records, including the paper judgment and commitment files, of
all persons housed at the DC Jail, CTF and the halfway houses for all persons held in custody of
the District of Columbia.

26. The Records Office is responsible for keeping track of inmates in the DOC including why
they are committed to the DOC, e.g., pending trial or serving sentences.

27. The Records Office is also responsible for ensuring that all persous housed at the DC Jail,
CTF and the halfway houses are released on their Release Dates specified in their court orders or
otherwise.

28. All prisoners housed at a DOC facility are initially booked into the DOC through the R&D
post (imate reception center) at the DC Jail.

29. They are brouglit to the R&D post and then after booking and classilication they are
assigned to housing in a DOC facility.

30. All commitments and releases in and out of the DC Jail are processed by the Records
Office.

31. The American Correctional Association standards require detention facilities to ascertain
the identity and reason for detention of everyone booked into a facility.

32. Fach person arriving at the R&D should have a commitment/ release document so the
R&D can know whether they should be in the DOC and why.

3a. So it is the responsibility of the R&D post to reliably transmit orders from the R&D post to
the Records Office staff.

34. Almost all inmates arrive at R&D on a bus or van from a courthouse.

35. The inmates are either new commitments or court returns.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 11 of 26

36. “Court returns” are inmates who leave a DOC facility to go to court and return to the DOC
facility on the same day.

37. Some court returns are released directly from the courthouse.

38. Sometimes the inmate’s commitment/ release documents arrive with the inmate but
frequently they do not.

39, If an inmate’s commitment/ release documents do not arrive with the inmate the R&D
retums the inmate to the DOC facility they originated from or holds them in the DC Jail.

AO), If the commitment/ release documents does not arrive the inmate is held until someone -
their lawyer, a judge, an agency - call for them,

41. Ifno one calls for the inmate they sit in the DOC system indefinitely because the DOC
takes the position that they have no obligation to review inmates and identify inmates without
orders and ascertain when they are entitled to release.

The DOC also lacks a formalized and documented training for LIEs (the Records Office staff).
42, The DOC also lacks a formalized and documented traming for LIEs (the Records Olfice
stall) which exacerbates the problems.

43, Currently the DOC relies on “on the job” training provided by Records Office stall which
ensures that bad habits are passed onto to new workers.

Paper Driven Inmate Management System
44. Judicial release orders are generated electronically and could be reliably and securely
transmitted electronically directly to the DOC Records Office using available secure technology.
45, But, the DOC relies on printed out paper copies to run the DOC inmate management

system.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 12 of 26

46. The DOC runs a paper system for tracking inmates, why they are being held, and when
they should be released.

47. Judicial orders and other commitment/ release documents travel to and from the court
rooms and the Records Office via the R&D post on the same transport vehicles used to transport
prisoners from the courthouses to the DOC facilities,

48. This system makes the transmission of orders and other commuitment/ release documents
dependent on the limitations of a shutile service between the courthouses and the DC Jail instead
of using modern technology to reliably transmit orders directly {rom courthouse clerks to the
Records Olfice staff.

49. The major reasons the DOC runs a paper based release system are that: (1) none of the
DOC inmate management system database or the courthouse docketing databases are capable of
communicating with each other; and (2) the DOC has never implemented a system to reliably and
promptly transmit orders and other commitment / release documents from the courthouses to the
Records Office; (3) the DOC erroneously believes that converting electronic documents to paper
and then relying on paper copies of the electronic originals results in a more secure process.

50. Neither the U.S. District Court nor the District of Columbia Superior Court use paper
systems to manage their dockets issue commitincut/ release documents.

51. So all communication between judges in the courthouses who commit and release inmates
is via a “sneaker” network of transport officers shuttling prisoners between the DOC facilities and
the courthouses carrying paper release and committeemen orders from the courthouses to the
R&D post, and then from the R&D post to the Records Office.

52. Similarly, in-transit commitments {rom USMS in the courthouses travel via the sneaker

network on the prisoner transport vehicles.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 13 of 26

53, ‘The paper and prisoners flow from the court rooms wherc USMS deputies collect orders,
to the cellblock in the Superior Court and the District Court where deputy Marshals hand the
prisoners and the paperwork off to DOC transport officers, and then on to the R&D post where
the transport officers deliver the prisoners and whatever paperwork they have to R&D stalf.

54, For various reasons - ¢.g., deputy Marshals do not collect a prisoners’ paperwork from the
clerk before taking the prisoners to the cellblock, prisoners go to more than one courtroom,
paperwork gets lost or misplaced, transport officers take prisoners without waiting for their
paperwork - many prisoners arrive at the R&D post without commitment/ release paperwork.

55. Similarly the DOC has no electronic system for receiving “action notices” (document

uidicating when parole hold terminates) from the Parole Board.

56. Instead, it relies on the same sort of “sneaker network,” that is, notices of action are hand-
carried.
57, Moreover, the District has no tickler system for insuring that every visit to court results in

an order or every parole hold resulis in a action notice.

58. R&D staff (DC Jail post where inmates enter the jail) place the paperwork they have ina
collection box.

59. Records Office staff then collect the paperwork and take it upstairs to the Records Office
where they use the paperwork - when and if it arrives at R&D - to make commitment and release
decisions.

60. Meanwhile, R&D staff place prisoners in DOC facilities whether or not that have received

commutment/ release documents for that inmate.
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 14 of 26

61. Many local detention facilities such as the DC Jail have courthouse clerks print copies of
orders directly from ihe court rooms in the record offices using secure electronic transmission
technologies such as the technologies used to store and transmit financial and goverument data,
62. Other facilities de-link commitment/ release documents from the process of transporting
prisoners by running taxi services where stall pick up orders from a collection point in the
courthouses aud deliver them directly to their records offices.
63. Records Ollice stalf are supposed to scan paperwork into a program upon receipt so it will
not get lost but they do not scan paperwork upon receipt; as a result paperwork js routine goes
missing.

Problems caused by running a paper inmate management system
64. The problem with the DOC inmate management system is not that the courts or the
deputy Marshals delay in handing off orders to DOC staff.
65. It is that the system the DOC uses to transmit commitment/ release documents to the R&D
post, aud then from the R&D post to the Records Office Records Office, and to process the
commitment/ release documents and paperwork in the Records Office routinely causes untimely
releases.
66, Paper documents often get lost or misfiled, as is the case in a number of the erroneous and
untimely releases noted above as reported in The Moss Report.
67. Operating a detention facility using a paper inmate management system causes numerous
delays in processing inmates and making timely releases, that is releasing inmates on their Release

Dates, rather than before or after their Release Dates.

10
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 15 of 26

68. For example, a longstanding problem at the Records Office since the Bynum days is that
an mmate arrives at the DC Jail as a new commitment or a court return without paperwork. The
R&D staff place the inmate in a DOC facility but Records Office do not enter the inmate into the
system.

69. So, no one in the DOC knows when or whether the person ts entitled to release,

70. The DOC takes the position that it has no obligation to check inmates and determine
when they are entitled to release. They simply hold inmates till someone calls for them.

71, Court returns entitled to release are routinely returned to the DC Jail without paperwork
and thus held indefinitely even though they were ordered released.

72. A secure and backed up paperless environment not only greatly minimizes the risk of
losing or misplacing a digital document, it also provides a tracking mechanism from inception to
completion. The Moss Report.

73. The paper system allows stall to manipulate the orders and hide and under-report untimely
releases and claim they never received them.

74, The Records Olfice routinely covers up these late releases hy asking the releasing judge for
another copy of the release order with a post-datcd release date on the order.

75. Even if the judge will not issue a post-dated release order the Records Office cover up the
problem by entering the date of actual release (the “Exit Date”) in the JACCS system rather than
entering the date the judge ordered the inmate released on that case in JACCS so the ruse cannot
be discovered without looking behind the data in JACCS, the inmate tracking database.

76. Or Records Office staff simply claim they never received a release order when they did.

1]
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 16 of 26

7, Because of litigation, D.C. Council hearings, annual oversight reports, and outside
consultant reports the District and management at DOC knows and has known for ycars that the
Records Office covers up releases and under-reports both over-detentions and early releases.
78. For example, in the recent Moss Report the Records Office reported about 20 untimely
releases to the Moss Group for the period from January 15, 2015 to the date of the Moss Report,
October, 2018, of which the Moss Group determined that of the 14 reported over-detentions (uot
in active litigation) 13 were directly attributable to Records Office staff error or a combination of
Records Office / R&D post error, aud 17 of the 20 “untimely releases” were attributable error
made hy Records Office staff.
79. But, the Moss Report also stated that since the Moss Group began its review, the DOC
identified an additional 5 untimely releases all of which the Moss Group attributed to Records
Olflice staff error.
80. The Moss Report also internal inconsistencies in DOC reports on unlimely releases
provided by the DOC to the Moss Group which “calls into question the integrity of the data
contained within the reports examined and further emphasizes the need for a unified and
streamlined approach to tracking and reporting untimely releases.”
81. Over the years the DOC has drastically under-reported over-detentions and other untimely
releases to the D.C. Council.
82. The D.C. Council has been aware of the under-reporting because it has received accurate
reports from other sources.

Sentence calculation errors contribute to the untimely release problem
83. The Records Olfice is also responsible for calculating Release Dates for persons serving

sentences in the DC Jail.

12
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 17 of 26

84. The only sentences the DOC Records Office has to calculate are misdemeanor scutences
imposed by Superior Court judicial officers.
85, Sentence calculation crrors were one of the major causes of over-detentious during the
Barnes hitigation.
86. The Records Office staff continue to make many sentence calculation errors.
87. The Records Office does not have an automated system for calculating sentences.
88. Sentences are calculated by Records Office staff but they are not checked for errors until
the release date calculated by the Records Office staff originally calculating the sentence.
89. This check may prevent early releases but it does not protect against over-detentions
because under such a system any error resulting in an over-detention is not caught until the over-
detention has already occurred.
90, The current system is time-consuming and outdated and it does not incorporate into the
computation process good behavior credit. The Moss Report.
91. Sentence computations, as well as behavior credits, education, special projects, and work
details arc all manually entered into This practice leaves a large margin for stall calculation error.
The Moss Report.
92. There is no seutence computation manual.

The processes and systems the DOC uses to process paperwork and release decisions causes

errors that cascade and cause other errors in the inmate management system

93. The R&D post and the Records Office are crucial to the DOC’s inmate managemeut
system because the R&D post funnels commitment/ release documents to the Records Office and

the Records Office handles all release/ commitment decisions based on these documents.

13
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 18 of 26

94. ‘The processes and systems the DOC uses to process paperwork and to make commitment
and release decisions are interconnected and the deficiencies and problems in the system and
especially the Records Office are so endemic that errors in the R&D post and the Records Office
become cascading failures which trigger the failure of other parts. The components theu become
overloaded from compensating for failed components and so on.
95, The District of Columbia, and its agents and employees, have had a longstanding custom
and practice of detaining people past their Release Dates going back before the turn of the century.
96. For example, the DOC uses prisoner transport vehicles to transport paperwork to the
Records Office. But, even though at least two such drivers are required on any given day, only a
few DOC staff have the commercial drivers’ licenses required to drive such vehicles. So if one such
licensee cannot drive one day, the whole system slows down.
97. The prisoner/ paperwork transporting system frequently sends or returms prisoners to the
R&D post without paperwork.
98. This causes delays when paperwork is found or subsequently arrives at the DC Jail.
99, But, an even more severe problem arises when the R&D staff accept prisoners without
paperwork, or with incomplete paperwork, for example accepting a USMS in-transit commitment
without requirmg paperwork on when the commitment should be released.
100. The DOC takes the position that it is not required to investigate the Release Date for a
prisoner sent as a new commitment to the jail or returned as a court return. It waits for some
agency or person to call for such prisoners. If the person has been ordered released or if the
USMS does not return to call for such a prisoner they remain in the DC Jail indefinitely.

USMS commitments

101. The U.S, Marshal Service is one of the agencies that commit inmates to the DOC facilities.

14
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 19 of 26

102. the DOC provides transportation to Greenbelt, MD

103, The District has had problems handling commitments by USMS deputies for years going
back to the class period covered by the Bynum case.

104. USMS can still "commit" prisoncrs to the Jail and then take them out using a USMS form
(Form 40 or 41).

105. The District also has had longstanding problems with keeping track of persons committed
to the DOC on in-transmit commitments because the DOC accepts the prisoner on a USMS
(Form 41) without demanding the corresponding Form 41 indicating when the person should be
picked up as the Records Office Manual requires.

106. The DOC Records Office Manual requires that when the USMS commits someone on a
in-transmit commitment the USMS are supposed to provide two forms [Forms 40 or Forms Al|
aud the Jail stall are supposed to insist on receiving two forms - the IN Form 4] commitment form
and also a second form, the OUT Form 41, saying when the prisoner is supposed to be picked up
by the USMS.

107. DOC compounds the problem because the DOC’s official policy and practice is that it has
no obligation to take steps to ensure that prisoners committed to the DOC are released.

108. The DOC’s official policy and practice with respect to such prisoners is to just leave them
until someone comes to remove them or a judge sends a release order.

109, Since most prisoners at the DOC are serving brief misdemeanor sentences or are held
pretrial the DOC should be on notice when a person is held 30 days without some order from a
Judge or court appearance.

110. The DOC has a financial interest in keeping USMS prisoncrs in the Jail because the

USMS pays the District on a per day basis to house its prisoners.

15
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 20 of 26

The District is deliberately indifferent to the problems at the DOC facilities and the District’s
deliberate indifference is the moving force behind a pattern and practice of untimely releases
including over-~letentions.

111. ‘The Records Office has a long and persistent history of over-detaining persons and
releasing persons before their Release Dates,

112. One reason is the District treats a person as subject to detention until it actually receives
notice to release from the committing authority (Superior Court, District Court, Parole
Commission, US Marshals Service (“UUSMA”) even when it knows or has reason to know the
person is entitled to release).

113. For example, if the USMS commits a person on an “in transit” commitment - which is a
oue or two day stay - the DOC will take no steps to effect release or obtain authority to release
(such as by sending the person to court or calling the committing agency) until the USMS arrives to
retrieve the person. In such a case the DOC will take no steps towards releasing or asking about
the person’s entitlement to release; instead the DOC just waits for the USMS to come for the
prisoner or send notice of release.

114, Similarly, even if the DOC through its Records Office or a case manager knows a person
held on a parole hold is entitled to release because the parole hold has been vacated (or has reason
to know the parole hold has been vacated) it will take no steps towards releasing or asking about
the person’s cntitlement to release; instead the DOC just waits for the Parole Board to send notice
of release.

115. The District is deliberately indilferent to the problems at the DOC facilities and the
District’s deliberate indifference is the moving force behind a pattern and practice of untimely

releases including over-detentions.

16
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 21 of 26

116. Mr. Malik in this case challenges the implementation of the DOC’s policies, rather than
the specific policies themselves.
117, Mr. Malik challenges the policy in foto that simply delays all releases until the system, in its
sweet time, aud with the resources it chooses is ready to make releases.
118. As the Moss Report indicated, over-detentions and early releases are flip sides of the same
“untimely release” problem which both evidence an inmate management system which cannot
release prisoners on their Release Dates. See the Moss Report prepared by the Moss Group in
response to order of Judge Sullivan compelling District to explain in writing the circumstances
surrounding the erroneous release of Mr. Jarrell Harris. U.S. v. Harris, 18-28 (EGS) docketed
11/13/2018 [40].
119. The Moss Group reports about 20 over-detentions and early releases during a period
whose boundaries are fuzzy.
120. The Moss Report questioned the integrity of the data contained within the reports
compiled and provided by the Records Office.
121. The Moss Report stated that the longest over-detention was 5 days which obviously omits
over-deteutions such as this one and Mr. Smith’s over-detentiou. Smith v. D.C., 15-161 (ABJ).
122. Moreover, from talking to attorneys familiar with over-detentions in the DOC facilities and
persons who have been over-detained in the last year Mr. Malik’ counsel are aware of numerous
over-detentions.
123. Mr. Malik’s counsel is also aware of persons held about six months and 9 months on
misdemeanor warrants.

Strip-searches

124. The DOC strip-searches every prisoner coming ito or out of the DC Jail or the CTF.

17
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 22 of 26

Substantive Allegations
Claim 1
§ 1988 Liability of District of Columbia for Overdetention
125. Mr. Malik realleges and incorporates by reference all allegations set forth in this
Complaint.
126. The District of Columbia, and its agents and employees, have had a longstanding custom
and practice of detaining people past their Release Dates.
127. ‘The District's actions, and failure to act, as described above, direetly and proximately and
affirmatively were the moving force behind the violations of Mr. Malik’s substantive Fifth
Amendment rights.
128. The District was deliberately indifferent to their rights.
129. The District’s practices and policies and the implementation of its polices were the moving
force behind the violation of Mr. Malik’s rights.
130. Accordingly, Mr. Malik is entitled to general and emotional distress and lost employment
damages to be determined at trial.
Claim 2
Common Law Liability of District of Columbia for False Imprisonment
131. Mr. Malik realleges and incorporates by reference all allegations set forth in this
Complaint.
132. The District’s DOC employees failed to release Mr. Malik on his Release Date.
133. The District’s employees were acting within the scope of their employment at all times.

134. The District is liable for the conduct of its employees in respondeat superior.

18
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 23 of 26

185. The District's actions, and failure to act, as described above, were the proximate cause of
Mr. Malik’ common law rights to be free from false arrest aller the DOC’s duty to release him
arises.
136. The District is liable for the conduct of its employees in respondeat superior.
137. "The District was delibcratcly indifferent to their rights.
138. Accordingly, Mr. Malik is entitled to general and emotional distress and lost employment
damages to be determined at trial.
Claim 3
Common Law Liability of District for Illegal Strip Searches
139. Mr. Malik realleges and incorporates by reference all allegations set forth in this
Complaint.
140. The DOC strip-searched Mr. Malik cach time he entered and lei the DC Jail or the CTF
even when he was on way to release.
141, The District's actions, and failure to act, as described above, were the proximate cause of
violations of Mr. Malik’s common law privacy rights.
142. The District’s employees were acting within the scope of their employment at all times.
143. ‘The District is liable for the conduct of its employces in respondeat superior.
144, Accordingly, Mr. Malik is entitled to damages to be determined at trial.
Prayer for Relief
WHEREFORE, plaintiffs respectfully request that this Court
grant the following reliel:

1. grant a jury trial on all claims so triable;

19
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 24 of 26

2. award plaintiff compensatory and consequential damages in an amount to be
determined at tal;
a. award plantilf attorneys' fecs and costs incurred in bringing this action under 42
U.S.C. § 1988; and
4, grant such other relief as this Court deems just and proper.
Respectfully submitted,

/s/ William Claiborne
WILLIAM CLAIBORNE

D.C. Bar # 446579
717 D Street, N.W., Ste 300
Washington, DC 20004
202-824-0700

Jury Demand

Plauatills demand a jury of six as to all claims so triable.

WILLIAM CLAIBORNE
D.C. Bar # 446579
Counsel for Mr. Malik

20
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 25 of 26

gaok “Ss

Eh D SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
(i eX CIVIL DIVISION

Oe ef Civil Actions Branch

QS ew” 500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001

Telephone: (202) 879-1133 * Website: www.decourts.gov

KHIRY MALIK

Vs. C.A. No. 2019 CA 006650 B
GOVERNMENT OF THE DISTRICT OF COLUMBIA

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super, Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. C opies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/,

Chief Judge Robert E. Morin

Case Assigned to: Judge ROBERT R RIGSBY
Date: October 9, 2019
Initial Conference: 10:00 am, Friday, January 10, 2020
Location: Courtroom 201
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

 

CAIO-60
Case 1:19-cv-03454 Document 2 Filed 11/15/19 Page 26 of 26

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-280 1,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
(ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https:/Awww:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.g0v/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conterence: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority, and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826, Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts. gov/medmalmediation.

Chief Judge Robert FE. Morin

CAIO-60
